EXHIBIT 10(s)



EMPLOYMENT AGREEMENT

        This Employment Agreement is made and entered into on April 16, 2003
(the “Effective Date”) by and between Thomasville Furniture Industries, Inc., a
North Carolina corporation (“Thomasville”) and Thomas G. Tilley, Jr. (“Tilley”).

        WHEREAS, Tilley is now and has been employed by Thomasville in a senior
management executive position and is broadly experienced in all facets of
Thomasville’s operations; and

        WHEREAS, it is in the best interests of Thomasville to assure that it
will have Tilley’s continued dedication;

        NOW THEREFORE, for good and valuable consideration and in order to
induce Tilley to remain in the employ of Thomasville, the parties covenant and
agree as follows:

     1.        Definitions.     The following terms shall have the following
meanings for purposes of this Agreement.

     a.        “Cause”   means (i) an act or acts of personal dishonesty taken
by Tilley and intended to result in Tilley's substantial personal enrichment at
the expense of Thomasville, (ii) violations by Tilley of this Agreement or of
his employment obligations to Thomasville which are demonstrably willful on his
part and which are not remedied within a reasonable period of time after receipt
of written notice from Thomasville, or (iii) Tilley’s conviction of a felony
involving moral turpitude.


     b.        “Disability”   means the incapacity to attend to and perform
effectively one’s duties and responsibilities which continues for at least 26
weeks after its commencement, as determined by a physician selected by
Thomasville.


     c.        “Employment Period”   that period beginning on the Effective Date
and ending upon Tilley’s retirement or earlier termination of employment.


     2.        Employment.     Thomasville agrees to employ Tilley, and Tilley
agrees to serve Thomasville in an executive, managerial and supervisory
capacity, subject to the direction and control of the Board of Directors of
Thomasville, all upon the terms and conditions hereinafter set forth. During the
Employment Period:

     a.        Tilley’s position (including, without limitation, status,
offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 90-day period immediately following the Effective Date,


     b.        Tilley’s services shall be performed at the location where the he
is employed on the Effective Date, or at any office or location not more than
thirty-five (35) miles from such location,


     c.        Tilley shall continue to receive an annual base salary at least
equal to the annual base salary payable to him by Thomasville on the Effective
Date (“Base Salary”),


     d.        Tilley shall continue to have an annual cash bonus potential,
either pursuant to the Thomasville Executive Incentive Plan in effect on the
Effective Date or pursuant to a similar incentive compensation plan of
Thomasville, at least equal to the level in existence on the Effective Date
(“Annual Bonus”), and


     e.        Tilley shall be entitled to participate in all incentive, savings
and retirement plans, practices, policies and programs applicable to other key
executive employees of Thomasville (“Benefit Plans”).


The failure of Thomasville, without Tilley’s consent, to comply with the terms
and conditions of employment as set forth in this Section 2 shall constitute
“Good Reason” for the termination by Tilley of his employment with Thomasville.

     3.        Best Efforts.     Tilley agrees during the Employment Period to
devote his best efforts and substantially all of his business time and attention
to the business of Thomasville, it being agreed that he will have complied with
this obligation if he devotes to the business of Thomasville his same best
efforts and the same time and attention to the business of Thomasville that he
has devoted to the business of Thomasville during the four months immediately
following the Effective Date. Tilley agrees that he will perform such other
executive duties for Thomasville and for Thomasville's subsidiaries relating to
its business as the Board of Directors of Thomasville may reasonably direct.

     4.        Term.     Subject to the provisions of Sections 4 and 5 of this
Agreement, either party shall have the right to terminate the Employment Period
at any time. If Thomasville terminates Tilley’s employment, other than for Cause
or as a result of his death or Disability, or if Tilley terminates his
employment with Thomasville for Good Reason, then Thomasville will, for a period
of one year after the termination date (or, if shorter, until Tilley reaches
“Normal Retirement Age” (as such concept is used in the primary retirement plan
in which Tilley is a participant on the Effective Date)) but in any event
through at least April 16, 2005, (i) pay to Tilley as and when normally payable
his Base Salary as in effect on the date of termination and an amount equal to
the average Annual Bonus received by him for the past three years prior to
termination, or since the commencement of his employment with Thomasville,
whichever period is the shorter (or a pro-rated portion of such average Annual
Bonus), and (ii) subject to program eligibility requirements and continuation of
programs by Thomasville, continue his participation in the Benefit Plans in
which he was participating on the date of termination of employment.

     5.        Split Dollar Insurance Policy.     If Thomasville terminates
Tilley’s employment other than for Cause or as a result of his death or
Disability, or if Tilley terminates his employment with Thomasville for Good
Reason, then Thomasville will continue to make premium payments for so long as
Thomasville is making payments to Tilley under Section 4 hereof under any and
all split dollar life insurance programs in effect on Tilley's life as of the
Effective Date, after which Tilley will be entitled to ownership of the policy
and Thomasville will be entitled to premium retrieval, all in accordance with
the terms of the program, but only to the extent of the cash value of the
policy, and without recourse to Tilley for the balance of any such premium
retrieval.

     6.        Non-Competition.     During the period commencing on the
Effective Date and while employed by Thomasville, and for a period of one year
after termination of employment, Tilley shall not, without the prior written
consent of Thomasville, directly or indirectly, own, control, finance, manage,
operate, join or participate in the ownership, control, financing, management or
operation of, or be connected as an employee, consultant or in any other
capacity with, any business engaged in the manufacture or distribution of
residential furniture in the United States. Nothing in this Section 6 shall,
however, restrict Tilley from making investments in other ventures which are not
competitive with Thomasville, or restrict him from owning less than one percent
(1%) of the outstanding securities of companies listed on a national stock
exchange or actively traded in the “over-the-counter” market. In addition, if
Thomasville terminates the Employment Period (other than for Cause) and Tilley
elects to forego the payments called for in Sections 4 and 5 hereof, the
provisions of this Section 6 shall not apply. Should any of the terms of this
Section 6 be found to be unenforceable because they are over-broad in any
respects then they shall be deemed amended to the extent, and only to the
extent, necessary to render them enforceable. Both parties stipulate that money
damages would be inadequate to compensate for any breaches of the terms of this
Section 6, and that such terms shall be enforceable through appropriate
equitable relief, without the necessity of proving actual damages and to an
equitable accounting of all earnings, profits, and other benefits arising from
such violation, which rights shall be cumulative and in addition to any other
rights and remedies to which Thomasville may be entitled.

     7.        Confidentiality.     During the Employment Period and at all
times thereafter, Tilley shall maintain the confidentiality of, and shall not
disclose to any person (except as his duties as an employee of Thomasville may
require) any non-public information concerning Thomasville or its business.

     8.        Miscellaneous.     This Employment Agreement shall be binding
upon and shall inure to the benefit of Tilley's heirs, executors, administrators
and legal representatives, and shall be binding upon and inure to the benefit of
Thomasville and its successors and assigns. This Agreement shall supersede and
stand in place of any and all other agreements between Tilley and Thomasville
regarding severance pay and/or any and all severance pay benefits pursuant to
any plan or practice of Thomasville. This Employment Agreement shall take effect
as of the day and year first above set forth, and its validity, interpretation,
construction and performance shall be governed by the laws of the State of North
Carolina.

     9.        Indemnification.     In the event that either party hereto is
required to pursue litigation against the other party to enforce his or its
rights hereunder, the prevailing party in any such litigation shall be entitled
to reimbursement of the costs and expenses of such litigation, including
attorney’s fees.

--------------------------------------------------------------------------------

     10.        Waivers.     In consideration of the undertakings of Thomasville
set forth in this Agreement, Tilley hereby irrevocably waives and forever
releases any and all claims and causes of action of any nature whatsoever that
he has or may have against Thomasville or any of its officers, directors,
employees or agents arising out of the negotiation, execution, delivery or terms
of this Agreement, including, without limitation, any claims arising under the
Age Discrimination in Employment Act, 29 U.S.C. ’ 21 et seq., and any state or
local law relating to age discrimination.

     11.        Entire Agreement.     This Agreement contains the entire
agreement of the parties with respect to its subject matter, and no waiver,
modification or change of any of its provisions shall be valid unless in writing
and signed by the party against whom such claimed waiver, modification or change
is sought to be enforced.

        IN WITNESS WHEREOF, the parties hereto have each executed this Agreement
the date set forth below.

         THOMASVILLE FURNITURE    INDUSTRIES, INC.    By:  /s/ Lynn Chipperfield

--------------------------------------------------------------------------------

                  Vice-President  

Agreed to and Approved:

      FURNITURE BRANDS   THOMAS G. TILLEY, JR. INTERNATIONAL, INC.  By:  /s/
Thomas G. Tilley, Jr.

--------------------------------------------------------------------------------



  By:  /s/ Wilbert G. Holliman

--------------------------------------------------------------------------------

         Chairman of the Board